Filed 01/04/19   Case 17-13797   Doc 985
Filed 01/04/19   Case 17-13797   Doc 985
Filed 01/04/19   Case 17-13797   Doc 985
Filed 01/04/19   Case 17-13797   Doc 985
Filed 01/04/19   Case 17-13797   Doc 985
Filed 01/04/19   Case 17-13797   Doc 985
Filed 01/04/19   Case 17-13797   Doc 985
Filed 01/04/19   Case 17-13797   Doc 985
Filed 01/04/19   Case 17-13797   Doc 985
Filed 01/04/19   Case 17-13797   Doc 985
Filed 01/04/19   Case 17-13797   Doc 985
Filed 01/04/19   Case 17-13797   Doc 985
Filed 01/04/19   Case 17-13797   Doc 985
Filed 01/04/19   Case 17-13797   Doc 985
Filed 01/04/19   Case 17-13797   Doc 985
Filed 01/04/19   Case 17-13797   Doc 985
Filed 01/04/19   Case 17-13797   Doc 985
Filed 01/04/19   Case 17-13797   Doc 985
Filed 01/04/19   Case 17-13797   Doc 985
Filed 01/04/19   Case 17-13797   Doc 985
